Exhibit 10.7
 

 
AMENDMENT NO. 4 TO THE
 
ALLTEL CORPORATION
 
1998 MANAGEMENT DEFERRED COMPENSATION PLAN
 
Effective as of July 16, 2006, the Alltel Corporation 1998 Management Deferred
Compensation Plan is hereby amended to add a new Section 6.8 at the end thereof
as follows:
 
"(f) Transfer of Accounts. Pursuant to the Employee Benefits Agreement by and
between Alltel Corporation and Alltel Holding Corp. dated as of December 8,
2005, as amended (the "Employee Benefits Agreement") and the related Assignment
and Assumption Agreement between Alltel Corporation and Alltel Holding Corp.
dated as of July 16, 2006 ("Assumption Agreement"), the Deferred Compensation
Account of each Participant listed on Appendix A (the "Transferred
Participants") shall be transferred to the Windstream Management Deferred
Compensation Plan as of July 16, 2006. The elections made by such Transferred
Participants under the Plan or related Sub-Plan (including, without limitation,
timing and manner of payment of benefits, and designation of Beneficiaries)
shall be carried over and shall apply for purposes of the Windstream Management
Deferred Compensation Plan, subject to any change of election rights under such
plan. subject to any change of election rights under such plan. Each Transferred
Participant shall have no further right to a benefit under the Plan or Sub-Plan
immediately after his or her Deferred Compensation Account is transferred to the
Windstream Management Deferred Compensation Plan in accordance with the terms
and conditions of the Employee Benefits Agreement and the Assumption Agreement."
 
IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth above.


ALLTEL CORPORATION






By: /s/ Scott T. Ford                                
Name:  Scott T. Ford
Title:    President and Chief Executive Officer
 


--------------------------------------------------------------------------------



APPENDIX A
 
TRANSFERRED PARTICIPANTS
 

 
Frantz, Francis X.
Fulbright, John E.
Gardner, Jeffery R.
Powell, Daniel A.
Rhoda, Michael D.
Thomas, Bruce P.
Koch, John B.
Cornacchione, Americo
Wiley, Charles





 
2

--------------------------------------------------------------------------------




 


 


 


 


 


 


 


 


 


 


 


 


 


 